Dismissed and Memorandum Opinion filed August 20,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00096-CV
____________
 
IN THE INTEREST OF K.W.
 
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2007-33940
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed December 23, 2009. 
The clerk=s record was filed on February 27, 2009.  No reporter=s record was filed.  No brief was
filed.
On July 9, 2009, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before July 29, 2009, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.
 




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.